DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie I, Claims 1-18, in the reply filed on 04/14/22 is acknowledged. Claims 19-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/22.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Weatherbee on 07/28/22.
The application has been amended as follows: 
Claims 1-10 and 19-32 have been cancelled. 
13. (Currently Amended) The insertion tool 
Allowable Subject Matter
Claims 11-18 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  There is no art of record alone or in combination that teaches an insertion tool that includes the combination of recited limitation in claim 11.
Prior art reference Wagner discloses (Fig. 1) an insertion tool (1), comprising: a drive system, wherein the drive system comprises a body (2); a plunger (5) disposed at least partially in the drive system (Par. 0047); a nozzle (31 & 32); and a haptic optic management system (4) disposed between the drive system and the nozzle (Fig. 8) for receiving a distal tip (51) of the plunger (Par. 0077), wherein the haptic optic management system comprises: a first cam assembly comprising a first cam body portion (48), an opening (A, see annotated figure below) in the first cam body portion,; a second cam assembly positioned on one side of the first cam assembly, wherein the second cam assembly comprises a second cam body portion (41), an opening (B, see annotated figure below) in the second cam body portion, and optic folders (43) disposed in the opening.
 
    PNG
    media_image1.png
    250
    474
    media_image1.png
    Greyscale

Wagner fails to disclose haptic folder arms disposed in the opening of the first cam body portion; and a central plate for holding an intraocular lens in the opening of the second cam body portion, wherein the central plate is disposed between the first cam assembly and the second cam assembly.
Prior art reference Pynson discloses a haptic optic management system comprises: a first cam assembly comprising a first cam body portion (18), an opening [i.e. the hollowed out area] in the first cam body portion, and haptic folder arms (71a-b) disposed in the opening; a second cam assembly positioned on one side of the first cam assembly, wherein the second cam assembly comprises a second cam body portion (1 & 2), an opening (5 & 70) in the second cam body portion, and optic folders (C, see annotated figure below) disposed in the opening; and a central plate (12a-b) for holding an intraocular lens in the opening of the second cam body portion (Fig. 9; Col. 13, lines 22-25), wherein the central plate is disposed between the first cam assembly and the second cam assembly (Col. 13, lines 19-21).

    PNG
    media_image2.png
    262
    504
    media_image2.png
    Greyscale

However, Pynson fails to disclose a drive system, wherein the drive system comprises a body; a plunger disposed at least partially in the drive system; a nozzle; and a haptic optic management system disposed between the drive system and the nozzle for receiving a distal tip of the plunger.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device of Wagner inoperable because the insertion device would not be able to receive the plunger if modified to have the haptic optic management system of Pynson. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771